Citation Nr: 0924196	
Decision Date: 06/26/09    Archive Date: 07/01/09

DOCKET NO.  05-36 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to an initial compensable evaluation for status-
post cervical fusion.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran served on active duty from December 1976 to 
November 1980, and from September 1981 to May 2005.

In March 2006, the Veteran testified at a personal hearing 
before the undersigned Veterans Law Judge sitting at the RO.  
A copy of the hearing transcript is of record and has been 
reviewed.  

In June 2007, the Board denied the Veteran's increased rating 
claims for hypertension and bilateral knee disability, and 
remanded the issue of entitlement to a compensable evaluation 
for status post cervical fusion for further development.  The 
case has since returned to the Board for further appellate 
consideration. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As noted in the prior June 2007 remand, a VA examination of 
the spine was requested to ascertain the current nature and 
severity of the Veteran's cervical spine disability.  

Correspondence dated in July 2007 from the RO indicates that 
a VA examination would be scheduled in connection with this 
increased rating claim.  According to a Compensation and 
Pension Exam Inquiry sheet, a VA examination was scheduled in 
July 2007, however the Veteran failed to report.  An internal 
note dated on July 13, 2007 shows that the Veteran stated 
that he did not need to report for the July 25, 2007 
examination as he had already presented to one earlier in the 
year.  

Thereafter, the Veteran underwent VA examinations of the 
spine in December 2007, and March 2009, however they 
pertained to his increased rating claim for a lumbar spine 
disability; his cervical spine disability was not evaluated.  
Since an increased rating claim for a lumbar spine disability 
was pending at the same time the cervical spine claim was 
pending, there appears to be some confusion on the Veteran's 
part as to the type of examination that was being offered.  
When the July 2007 examination was offered, he stated that he 
had recently undergone a VA examination.  He did undergo an 
examination in March 2007, but only his lumbar spine was 
evaluated.

Moreover, internal notes indicate that the Veteran withdrew 
the instant appeal.  However in response to the RO's July 
2008 inquiry, the Veteran indicated that he did not withdraw 
the instant appeal.

Thus, given the above, the Board finds that the Veteran 
should be given one additional opportunity to report for a VA 
examination of the cervical spine.  He has not undergone a VA 
examination of the cervical spine since March 2005 and has 
reported increased symptomatology since that examination.  

Lastly, as noted by the Veteran's representative, the RO 
never issued a supplemental statement of the case (SSOC) 
following the Board's June 2007 remand.  Thus, on remand, 
whether or not the Veteran undergoes an additional 
examination of the cervical spine, the RO must readjudicate 
the claim.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA 
examination to determine the current 
nature and extent of his cervical spine 
disability, status post fusion.  The 
claims folder should be reviewed by the 
examiner prior to the examination.  All 
necessary tests and studies should be 
performed.  The examiner is requested to:

Describe applicable ranges of motion in 
terms of degrees of the cervical spine.

Does the Veteran have degenerative disc 
disease of the cervical spine?  If so, at 
what level?  The examiner is specifically 
requested to comment on whether any disc 
disease is a part of the service- 
connected status post cervical spine 
fusion at C5-C6 or otherwise related to 
it. If so, comment on the neurological 
manifestations of the disc disease of the 
cervical spine, including the number and 
duration of any incapacitating episodes 
the Veteran has experienced over the past 
year.  Any nerves affected and the degree 
of complete or incomplete paralysis in 
the upper extremities caused by the 
cervical spine disability should be 
specified.

2.  Upon completion of the requested 
development and any additional 
development deemed appropriate, the RO 
should readjudicate the increased rating 
claim for status-post cervical fusion.  
If the benefit sought on appeal remains 
denied, the Veteran and his 
representative should be provided with a 
SSOC.  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include the applicable 
law and regulations considered pertinent 
to the issues currently on appeal, as 
well as a summary of the evidence 
received since the issuance of the SOC.  
An appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




